Title: From George Washington to Robert Morris, 29 May 1782
From: Washington, George
To: Morris, Robert


                        
                            Sir
                            Head Quarters 29th May 1782
                        
                        Colo. Varick being in great Distress for his Money, & fearg, from an Expression in yours of 23d ulto,
                            that its Delay is owing to his not havg sent forward a Receipt, has left one with me for the Sum of 800 Dollars which I
                            now transmit & beg that he may receive the Money ⅌ the first safe Conveyance. I am &ca
                        
                            G.W.

                        
                    